UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-1813



MUSTAFA H. SA’ID,

                                               Plaintiff - Appellant,

          versus


CITY OF ALEXANDRIA; KERRY J. DONLEY; ROSE
WILLIAMS BOYDE; REDELLA S. PERPER; WILLIAM C.
CLEVELAND; WILLIAM D. EUILLE; LONNIE C. RICH;
DAVID SPEEK; LOIS LAWSON; THE CITY OF ALEX-
ANDRIA POLICE DEPARTMENT; CHARLES E. SAMARA,
Police Chief, individually; POLICE OFFICER
PORTEL; POLICE OFFICER CONNIFF; JOHN DOE, #1,
Police Officer; MARY DOE, Police Officer; JOHN
DOE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-563-A)


Submitted:   August 31, 1999             Decided:   September 21, 1999


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mustafa H. Sa’id, Appellant Pro Se.     George Arthur McAndrews,
OFFICE OF THE CITY ATTORNEY, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mustafa H. Sa’id appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Sa’id v. City of Alexandria, No. CA-99-563-A

(E.D. Va. June 11, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2